t c summary opinion united_states tax_court jose franco and linda anne franco petitioners v commissioner of internal revenue respondent docket no 22469-16s filed date jose franco pro_se jason t scott and michael skeen for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for year in issue petitioners husband and wife resided in california at the time they filed their petition for redetermination with the court the sole issue for decision is whether a loss of dollar_figure that petitioners reported on schedule e supplemental income and loss is disallowed under the passive_activity_loss limitations prescribed in sec_469 background4 i mr franco’s background mr franco is a licensed architect and he runs a small architectural business during he spent hours providing architectural services to the continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2although mrs franco did not appear at the trial of this case she informed the court that she was aware of the proceeding and that she understood mr franco would prosecute the case on her behalf 3other adjustments are computational and depend solely on the disposition of the issue in dispute 4the parties have stipulated some of the underlying facts trust department at wells fargo bank and about hours providing similar services to axis construction consulting including time that he spent traveling ii rental_real_estate_activities a rental properties during petitioners owned two rental properties in burlingame california one of the properties edgehill drive was a fourplex --a single building containing four separate apartments the other_property bayswater avenue was a single-family home b management of the properties mr franco managed the rental properties during the year in issue because his tenants were not attentive to trash disposal matters mr franco made weekly trips to the properties to ensure that trash bins were set out for collection cleaned if necessary and returned to their storage locations he also performed minor repairs at the properties coordinated more substantial repairs with a handyman communicated with the tenants and collected and deposited rent maintained insurance policies purchased materials for the properties as needed paid bills and kept books_and_records of his expenses for tax_accounting purposes two of the four tenants at edgehill drive moved out in as a result mr franco spent additional time coordinating with them as they vacated the apartments performed extra repair and maintenance work to ready the apartments for new tenants placed advertisements listing the apartments for rent and worked with new tenants as they signed leases and moved into the apartments mr franco was late paying property taxes and insurance premiums on both rental properties during consequently he was obliged to spend time negotiating a property_tax installment_payment plan and had to work with his mortgage_lender to eliminate redundant insurance coverage on the properties mr franco produced an activity log listing the personal services that he performed in managing the rental properties during and the time that he spent providing those services the activity log indicates that mr franco devoted and hours to the management of edgehill drive and bayswater avenue respectively mr franco produced records of his email exchanges with his tenants and mortgage brokers related to his attempts at refinancing the mortgages on the properties and numerous receipts from home improvement stores and other vendors related to the management of and repairs undertaken at the rental properties iii petitioners’ tax_return and respondent’s determination petitioners timely filed a joint form_1040 u s individual_income_tax_return for mr franco reported gross_receipts of dollar_figure from his architectural business on schedule c profit or loss from business offset by various expenses including dollar_figure for contract labor petitioners also attached to their tax_return a schedule e reporting gross rental income of dollar_figure from the two properties offset by expenses of dollar_figure resulting in a net_loss of dollar_figure from the rental_activity petitioners reported the loss on line of their tax_return in computing total income respondent acknowledged in the notice_of_deficiency that petitioners are entitled to deduct dollar_figure of the dollar_figure loss in accordance with the exception prescribed in sec_469 absent a further exception however respondent determined that the dollar_figure balance of the loss deduction is disallowed under sec_469 discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of 5a taxpayer who actively participates in rental_real_estate_activities may deduct up to dollar_figure per year for related passive_activity_losses see sec_469 and proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows for the taxable_year any deduction for passive_activity_losses and credits a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity that involves the conduct_of_a_trade_or_business or the expenses of which are deductible 6petitioners do not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 and there is no support in the record for doing so therefore the burden_of_proof remains on petitioners see rule a under sec_212 in which the taxpayer does not materially participate sec_469 b a rental_activity generally is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 the term rental_activity generally is defined as any activity where payments are principally for_the_use_of tangible_property sec_469 sec_469 provides special rules for taxpayers engaging in real_property businesses sec_469 and b provides that rental activities of a qualifying taxpayer in a real_property_trade_or_business ie a real_estate_professional are not per se passive activities under subsection c for a taxable_year and if the taxpayer materially participates in the rental_real_estate_activities these activities are treated as nonpassive activities sec_1_469-9 income_tax regs the flush language of sec_469 provides that a taxpayer may elect to treat all interests in rental real_estate as one activity respondent does not 7a taxpayer shall be treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 see sec_1_469-5t temporary income_tax regs fed reg date identifying various tests to determine whether a taxpayer satisfies the material_participation requirement in determining whether a taxpayer materially participates the participation of the taxpayer’s spouse shall be taken into account sec_469 contend that petitioners failed to elect to treat their two rental properties as one activity in accordance with the flush language of sec_469 accordingly we deem that issue conceded see 135_tc_365 a taxpayer qualifies as a real_estate_professional under sec_469 if i more than one-half of personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates personal services means any work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs the flush language of sec_469 provides that in the case of a joint_return the requirements set forth in subparagraph b are satisfied if and only if either spouse separately satisfies such requirements 8the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business see sec_469 petitioners do not contend that mr franco’s work as an architect constitutes a real_property_trade_or_business the evidence that a taxpayer may use to establish the number of hours that he or she participates in a real_property_trade_or_business is described in sec_1_469-5t temporary income_tax regs fed reg date as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that the regulations do not allow a postevent ballpark guesstimate see moss v commissioner t c pincite and cases cited thereat although mr franco worked about hours providing personal services as an architect in the record shows that he also spent more than hours providing personal services in connection with the management of the rental properties mr franco offered credible testimony describing the time and effort that he devoted to both activities during the year in issue his testimony was largely corroborated with objective evidence including a rental_activity log receipts for various rental-related expenditures emails and other business records considering all the facts and circumstances mr franco qualified as a real_estate_professional in and his rental_real_estate_activities were regular continuous and substantial within the meaning of sec_469 it follows that the loss deduction in dispute is not disallowed under sec_469 to reflect the foregoing decision will be entered for petitioners 9respondent’s concern that mr franco may have exaggerated the number of hours recorded in his rental real_estate activity log is not wholly unjustified for example the court disregarded the hours that mr franco listed for vehicle maintenance nevertheless the record as a whole shows that mr franco spent at least hours managing the rental properties in
